Case: 4:20-cr-00321-SRC-PLC Doc. #: 12 Filed: 09/11/20 Page: 1 of 3 PageID #: 14




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                           )
                                                     )
 Plaintiff,                                          )
                                                     )
 v.                                                  ) No. 4:20-CR-321-SRC-PLC
                                                     )
 CHAVEZ WHITLOCK,                                    )
                                                     )
 Defendant.                                          )

           AMENDED MOTION FOR PRETRIAL DETENTION AND HEARING

      The United States of America by and through its attorneys Jeffrey B. Jensen, United States

Attorney for the Eastern District of Missouri, and James Redd, Assistant United States Attorney

for said District, respectfully moves the Court to order that Defendant be detained pending trial,

and further requests that a detention hearing be held three (3) days from the date of Defendant’s

initial appearance before the United States Magistrate pursuant to Title 18, United States Code,

Section 3141, et seq. As and for its grounds, the United States of America states as follows:

       1. Defendant is charged with one count of being a felon in possession of a firearm in

violation of 18 U.S.C. §922(g)(1).

       2. On March 5, 2020, according to St. Louis County Police Department investigative report

number 20-11065, Officers responded to a call for a domestic dispute on the 5600 block of Wilborn

in St. Louis County. The female caller identified Defendant by name as being involved, and

responding Officers were advised that Defendant had outstanding warrants. Once Officer’s

arrived, Defendant exited the driver’s side of a Toyota passenger vehicle, and was then detained

pending further investigation. The caller identified the Toyota vehicle as being rented in her name,

and she then gave Officers consent to search the vehicle. A 9mm semiautomatic Taurus firearm

loaded with 24 rounds was lying on the driver’s side floorboard of the Toyota. Defendant was


                                                 1
Case: 4:20-cr-00321-SRC-PLC Doc. #: 12 Filed: 09/11/20 Page: 2 of 3 PageID #: 15




arrested on his outstanding warrants and a post-arrest records inquiry confirmed Defendant’s prior

felony convictions. Defendant admitted to possessing the firearm in a post-arrest interview.

     3. According to information provided by the United States Marshals Service, at

approximately 6:30 a.m. on September 9, 2020, while Defendant was residing at his aunt’s house,

the Marshals arrested Defendant on his federal warrant in this case. While taking Defendant into

custody from the couch where Defendant was sleeping, the Marshals recovered a Ruger

semiautomatic firearm from under a couch cushion. Defendant’s aunt stated to the Marshals that

she does not own any firearms and had never seen the Ruger firearm.

     4. Defendant is a convicted felon. Defendant’s criminal history includes felony convictions

for stealing a motor vehicle (two convictions), unlawful firearm possession, and resisting arrest.

Defendant has also been arrested for domestic assault in the second degree.

     5. Pursuant to Title 18, United States Code, Section 3142(g), the weight of the evidence

against Defendant, the Defendant’s history and characteristics, and the nature and seriousness of

the danger to any person or the community that would be posed by Defendant’s release warrant

Defendant’s detention pending trial. On June 22, 2020, a temporary order of protection was entered

against Defendant in St. Louis County Circuit Court. The order of protection was made final on

August 24, 2020. That order of protection prohibits, among other things, Defendant’s contact with

the same female that called police for help on March 5 during which Defendant was found with a

firearm, and expressly prohibits Defendant from possessing a firearm such as the firearm he

possessed approximately two weeks later on September 9. Protection Order, No. 20SL-PN02441.

This is the second such full order of protection order entered against Defendant by a female since

2018. See Protection Order, 18SL-PN00059.

     6. There is also a serious risk that Defendant will flee. Defendant faces a serious charge in




                                                2
Case: 4:20-cr-00321-SRC-PLC Doc. #: 12 Filed: 09/11/20 Page: 3 of 3 PageID #: 16




this action. Further, public records indicate Defendant is facing revocation of his probation in St.

Louis County Circuit Court Case No. 1522-CR03297-01, which he received after pleading guilty

to unlawful firearm possession, among other crimes.

     WHEREFORE, the United States requests this Court to order Defendant detained prior to

trial, and further to order a detention hearing three (3) days from the date of Defendant’s initial

appearance.

                                                      Respectfully submitted,

                                                      JEFFREY B. JENSEN
                                                      United States Attorney

                                                      /s/ James Redd
                                                      JAMES REDD, #66172(MO)
                                                      james.redd@usdoj.gov
                                                      Assistant United States Attorney




                                                  3
